DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Shi et al. (US 2014/0211652 A1) in view of Hood et al. (US 2015/0230169 A1).
	Regarding claim 1. Shi teaches a base station comprising:
 	a first reception unit configured to receive, from a user apparatus included in a mobile communication system including the base station, another base station 
 		 
    PNG
    media_image1.png
    239
    368
    media_image1.png
    Greyscale

 	Shi is silent on	
	a transmission unit configured to transmit the first data including the quality information to the other base station by giving higher priority to the first data including the user data than to the second data.
 	In an analogous art, Hood teaches
 	a transmission unit configured to transmit the first data including the quality information to the other base station by giving higher priority to the first data including the quality information than to the second data that is received from the same user apparatus as the first data and includes the user data (Paragraphs [0026], [0054], 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shi with Hood’s system such that reception unit configured to receive, from a user apparatus included in a mobile communication system including the base station, another base station communicating with the base station, the first data including the quality information to the other base station by giving higher priority to the first data including the user data in order to provide an accurate transmission data information between user equipment and the base station with an efficiency communication.

 	Regarding claim 2. The combination of Shi and Hood teach the base station according to claim 1, Shi teaches further comprising: 
a second reception unit configured to receive from the other base station timer information indicating a time limit from receiving the first data to transmitting the received first data to the other base station (Paragraphs [0060], 0068] teach DRT determining the amount of data to be send), wherein the transmission unit discards the first data in the case where the first data cannot be transmitted to the other base station within the time limit (Paragraphs [0073], [0090]).


 	Regarding claim 4. The combination of Shi and Hood teach the base station according to claim 1, Shi teaches wherein the transmission unit transmits to the other base station information indicating staying time from the first data reception from the user apparatus to the transmission to the other base station, and the first data (Paragraphs [0002], [0068]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Shi et al. (US 2014/0211652 A1) in view of Hood et al. (US 2015/0230169 A1) and Hammarwall et al. (US 2015/0236772 A1).
 	Regarding claim 5-6. The combination of Shi and Hood teach the base station according to claim 1, but is silent on
 wherein the first data is at least one of a channel quality indicator, a precoding matrix indicator, a rank indicator, and a sounding reference signal.
In an analogous art, Hammarwall teaches
wherein the first data is at least one of a channel quality indicator, a precoding matrix indicator, a rank indicator (Paragraph [0079] teach channel quality indicator, a precoding matrix indicator, a rank indicator) and a sounding reference signal (Paragraphs [0009], [0051] teach sounding reference signal).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641